               Case 18-35304 Document 83 Filed in TXSB on 03/19/21 Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 IN RE:                                             §
  SQUARE MELONS, INC.                               §        CASE NO.  18-35304
                                                    §        CHAPTER 7
                                                    §
 DEBTOR                                             §        JUDGE JONES

                     NOTICE OF FILING OF FIRST & FINAL APPLICATION
                              OF TRUSTEE'S ACCOUNTANT

 THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE
    THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO
 RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST
  FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND
  SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU.
 YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU
DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
     NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
    AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
   OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY
                     DECIDE THE MOTION AT THE HEARING.
         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE DEBTORS, ALL CREDITORS AND PARTIES IN INTEREST:

Please take notice that the firm of William G. West, P.C., C.P.A. ("C.P.A."), Accountant for the Chapter 7
Trustee of Estate of Square Melons, Inc. has filed its First & Final Fee Application. In the Application,
C.P.A. requests the Bankruptcy Court to allow $6,587.50 as compensation for services rendered and $36.85
as reimbursement for expenses incurred for the period of May 30, 2019 through February 2, 2021. The
Application was filed with the Clerk of the United States Bankruptcy Court, 515 Rusk, 5th Flr Admin
Offices, Houston, TX 77002 on the date of this notice and may be reviewed during normal business hours
between 8:00 a.m. and 5:00 p.m., Monday through Friday. A copy of the Application may also be obtained
by telephonic or written request to the undersigned.

DATED this the 19th day of March, 2021.              Respectfully Submitted,
                                                     /s/ William G. West, C.P.A.
                                                     William G. West, C.P.A.
                                                     12837 Louetta Rd, Suite 201
                                                     Cypress, Texas 77429
                                                     281-807-7811
                Case 18-35304 Document 83 Filed in TXSB on 03/19/21 Page 2 of 4



                                       CERTIFICATE OF SERVICE

I hereby certify that I have mailed or delivered a true and correct copy of the foregoing Notice of First &
Final Fee Application, by U.S. First Class Mail or email to the debtors, debtors attorney, the debtors
creditors, and those requesting service pursuant to Rule 2002 of the local Bankruptcy Rules and a complete
set of the pleadings to the U.S. Trustee, and the Trustee, by U.S. first Class mail or email on this the 19th day
of March, 2021.

                                                        /s/ William G. West
                                                        William G. West
                             Case 18-35304 Document 83 Filed in TXSB on 03/19/21 Page 3 of 4
Label Matrix for local noticing                      Square Melons, Inc                                   (p)WILLIAM G WEST PC CPA
0541-4                                               10849 Kinghurst Street, Suite 135                    12837 LOUETTA ROAD
Case 18-35304                                        Houston, TX 77099-3493                               SUITE 201
Southern District of Texas                                                                                CYPRESS TX 77429-5611
Houston
Mon Feb 1 14:47:53 CST 2021
4                                                    Amailey Plumbing                                     Amailey Plumbing, LLC
United States Bankruptcy Court                       One Sugar Creek Center Blvd, Suite 880               c/o Anabel King
PO Box 61010                                         Sugar Land, TX 77478-3557                            Wauson-Probus
Houston, TX 77208-1010                                                                                    One Sugar Creek Center Blvd., Suite 880
                                                                                                          Sugar Land, TX 77478-3557

Ascentium Capital                                    BBVA Compass Bank                                    Batool Hassan
PO Box 301593                                        PO Box 192                                           6107 Baron Hill Lane
Dallas, TX 75303-1593                                Birmingham, AL 35201-0192                            Sugar Land, TX 77479-5498



Benchmark Auto                                       (p)INTERNAL REVENUE SERVICE                          Hooten Family Trust
4455 LBJ Freeway Suite 1200                          CENTRALIZED INSOLVENCY OPERATIONS                    11111 Katy Freeway Suite 535
Dallas, TX 75244-5919                                PO BOX 7346                                          Houston, TX 77079-2110
                                                     PHILADELPHIA PA 19101-7346


Mighty Inyang                                        Safeer Hassan                                        Stephens, PLLC
2616 S Loop W., Suite 210                            6107 Baron Hill Lane                                 2616 South Loop Way Suite 210
Houston, TX 77054-2789                               Sugar Land, TX 77479-5498                            Houston, TX 77054-2789



TBF Financial LLC                                    The Apex Organization, Inc.                          Transco Labs LLC
740 Waukegan Rd Suite 404                            10849 Kinghurst Street, Suite 135                    9100 Southwest Freeway, Suite 201
Deerfield, IL 60015-5505                             Houston, TX 77099-3493                               Houston, TX 77074-1513



U.S. Trustee                                         US Trustee                                           Jessica Lee Hoff
515 Rusk, Suite 3516                                 Office of the US Trustee                             Hoff Law Offices PC
Houston, TX 77002-2604                               515 Rusk Ave                                         440 Louisiana St., Suite 850
                                                     Ste 3516                                             Houston, TX 77002-1664
                                                     Houston, TX 77002-2604

Randy W Williams
Byman & Associates PLLC
7924 Broadway
Suite 104
Pearland, TX 77581-7933



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


William G. West, P.C., CPA                           Department of the Treasury
12345 Jones Rd                                       IRS
Suite 214                                            Ogden, UT 84201-0005
Houston, TX 77070
                           Case 18-35304 Document 83 Filed in TXSB on 03/19/21 Page 4 of 4


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Amailey Plumbing, LLC                             End of Label Matrix
                                                     Mailable recipients    21
                                                     Bypassed recipients     1
                                                     Total                  22
